DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2020 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 9-12, filed 08 December 2020, with respect to 103 rejections have been fully considered and are persuasive in view of amendment.  The 103 rejections of 09 September 2020 has been withdrawn. 
Claims 5, 7-8, 11, 13, and 16 will be rejoined as requested when claims 1, 3-4, 6, 9-10, 12, 14-15, and 17 are allowed.
Claims 1, 3-4, 6, 9-10, 12, 14-15, and 17 are allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of U.S. Patent No. 10,016,181 in view of “Nakahira et al.,” US 2012/0041312 (hereinafter Nakahira). 
Instant Application 14/776,775
Claims as of 
U.S. Patent No. 10,016,181
1.    (Currently Amended) An ultrasonic diagnostic device that displays a three-dimensional image of a target object based on at least one piece of volume data among luminance volume data, blood flow volume data, and elasticity volume data, the ultrasonic diagnostic device comprising:
a first processor configured to:
set light source data indicating characteristics of a light source set in a three-dimensional space according to a plurality of wavelengths;
set optical characteristics of the volume data in regard to the light source for each wavelength; and-
set a weight coefficient indicating the optical characteristics of the volume data in regard to the light source, wherein the weight coefficient is regulated by a two-dimensional weight coefficient table in which the volume data and a distance from a surface of a target object are set as indexes, and the two-dimensional weight coefficient table is set for each wavelength, and
wherein the weight coefficient includes a first coefficient multiplied by the light source data and a second weight coefficient multiplied by two-dimensional convolution integrated data that is generated by performing two-dimensional convolution integration on the light source data; and
calculate illumination of a position according to coordinates of the volume data for each wavelength based on the light source data, the first weight coefficient, and the second weight coefficient and generate illumination volume data based on the calculated illumination; and 
a second processor configured to generate the three-dimensional image from the generated illumination volume data.


a light source information setting unit configured to set light source data indicating a property of a light source that is set in a three-dimensional space; 
an optical property setting unit configured to set a first weight coefficient indicating an optical property of the luminance volume data with respect to the light source;
 an illuminance calculation unit configured to calculate an illuminance at a position corresponding to a coordinate of the luminance volume data, based on the light source data and the first weight coefficient, and to create illuminance volume data based on the calculated illuminance; and 
a volume rendering unit configured to create the three-dimensional image from the luminance volume data and the illuminance volume data, wherein the optical property setting unit sets the first weight coefficient depending on a luminance of the luminance volume data and a distance from a surface of the object.
2. The ultrasound diagnostic apparatus according to claim 1, wherein the illuminance calculation unit comprises: a two-dimensional convolution processing unit configured to conduct two-dimensional convolution of the light source data to generate two-dimensional convolution data; and a first weighted addition unit configured to conduct weighted addition of the light source data and the two-dimensional convolution data based on the first weight coefficient to create the illuminance volume data.
    5. The ultrasound diagnostic apparatus according to claim 1, wherein the first weight coefficient specified by a two-dimensional weight coefficient table whose indexes are 
7. The ultrasound diagnostic apparatus according to claim 1, wherein the light source information setting unit sets the light source data corresponding to a plurality of wavelengths of the light source, the optical property setting unit sets the first weight coefficient for each of the plurality of wavelengths, and the illuminance calculation unit creates the illuminance volume data for each of the plurality of wavelengths.


Regarding instant claim(s) 1, patented claim(s) 1-2, 5, and 7 set(s) forth the above-mapped limitations. Claim 1 and patented claims 1-2, 5, and 7 essentially recite same limitations including “light source data,” “optical characteristics (property),” “weight coefficient,” as well as “weight coefficient table” and all the detailed limitations. 
In addition, amended claim 1 and patented claims 1-2 essentially recite same limitations as claims 1-2 of patent which recites “two-dimensional convolution of the light source data” and “weighted addition of the light source data and two-dimensional convolution data based on the first weight coefficient.” The weighted addition is sum of coefficient multiplied with light source and coefficient multiplied with two dimensional convolution data. Accordingly, amended claim 1 recites “first weight coefficient multiplied by the light source data” and “second weight coefficient multiplied by two-dimensional convolution integrated data” and “calculating illumination based on the light source, the first coefficient and second coefficient” which is equivalent to definition of “calculating illuminance by weighted addition of the light source data and two dimensional convolution data” in claim 2 of the patent. 
The patented claim(s) do/does not explicitly set forth the above-underlined limitations of first and second processor, while patented claims recite the units (a light source information setting unit, optical property setting unit, illuminance calculation unit, and a volume rendering unit)  performing the claimed limitations.
In an analogous ultrasound diagnostic field of endeavor, Nakahira makes obvious a processor as a processing unit ([0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by patented claim(s) 1, 5, and 7 to be as claimed in the instant application, since such limitations were well known in the art as made obvious by Nakahira.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. implementing units with a CPU, digital signal processor) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to implement processing units with central processing unit or a digital processor ([0062]-[0063]), and there was reasonable expectation of success.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICIA J PARK/ Primary Examiner, Art Unit 3793